663 S.E.2d 854 (2008)
STATE of North Carolina
v.
Ronald Lee POINDEXTER a/k/a Sam Pugh.
No. 563A99-3.
Supreme Court of North Carolina.
June 11, 2008.
Robert C. Montgomery, Special Deputy Attorney General, Garland N. Yates, District Attorney, for State of NC.
Daniel K. Shatz, Anne Gomez, Assistant Appellate Defenders, for Poindexter.

ORDER
Upon consideration of the petition filed by Defendant on the 16th day of July 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Randolph County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th day of June 2008."
Upon consideration of the petition filed by Defendant on the 26th day of July 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Randolph County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 11th day of June 2008."